Citation Nr: 0737643	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-38 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include disc herniations and degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That decision denied service 
connection for a low back disorder, claimed as disc 
herniations and DDD.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his lumbar disabilities, to include 
disc herniations and DDD, had their onset during military 
service.  He points to inservice treatment in August 1974 for 
lumbosacral strain.  He also points to a statement submitted 
by a fellow serviceman who attests to the inservice back 
injury.  Post service private treatment records reflect 
additional post service back problems beginning in at least 
1989 and continuing thereafter.  On these treatment records, 
it was often noted that he gave a history of experiencing 
back problems since injury during service.  Currently, the 
diagnoses include multi-focal DDD with disc herniations as 
noted upon magnetic resonance imaging (MRI) results from 
2003.  The evidence reflects that he receives disability 
benefits from the Social Security Administration (SSA) due to 
back disorders.  

At the August 2007 personal hearing, the veteran provided 
testimony in support of his claim.  He reiterated his 
contentions.  He also said that he was treated in the 
immediate years after service by a private chiropractor.  The 
record was left open so that additional records might be 
submitted, but no records have been received.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back disability, and for whom 
records have not been forwarded to the 
VA.  Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  These efforts 
should include those records of treatment 
by the private chiropractor who allegedly 
treated the veteran in the years right 
after service discharge.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained. 

3.  Whether or not additional records are 
received, an appropriate VA examination 
should be conducted to determine the 
nature, severity, and etiology of the 
lumbar spine disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
veteran's in-service treatment for 
lumbosacral strain and the post service 
diagnosed disabilities of the lumbar 
spine.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
lumbar spine disability was incurred 
during his military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record. If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



